DETAILED ACTION
The instant action is in response to application 9 December 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 The double patenting rejection is sustained.  Per applicant’s request though, it shall not be treated until all other matters are settled.
Applicants remarks on the merits have been considered but do not take into account the reference of Lin (US 2019/0206613) being used in the present rejection.
Double Patenting
The nonstatutory double patenting rejection of claims 1-18 can be seen in an action mailed 16 Oct 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikriannikov (US 8,716,991) in view of Wu (US 7,449,867) and Lin (US 2019/0206613).

Ikriannikov does not explicitly disclose grouped pars of phases or wherein each said magnetically coupled first air-core inductor and said second air-core inductor is a respective metal slab formed spaced apart in a semiconductor substrate, the metal slabs being coplanar and having a same length, a same width and a same thickness, said metal slabs of said coupled first air-core and said second air-core inductors are in a same physical orientation such that respective lengthwise edges of respective said first air-core inductor and said second air-core inductor are aligned in parallel, and respective widthwise edges of respective said first air-core inductor and said second air-core inductor are co-linear.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ikriannikov to use drivers as disclosed in Wu to increase the gate current fed to each transistor.
Lin teaches wherein each said magnetically coupled first air-core inductor (Fig. 1, item 130; L1) and said second air-core inductor (Fig. 1, item 130; L2) is a respective metal slab (¶10 “metal layer 111” & “metal layer 112”) formed spaced apart in a semiconductor substrate (114), the metal slabs being coplanar and having a length, a width and a thickness (Fig. 130 clearly shows the same length and width, and Fig. 110 shows they have the same thickness), said metal slabs of said coupled first air-core and said second air-core inductors are in a same physical orientation such that respective lengthwise edges of respective said first air-core inductor and said second air-core inductor are aligned in parallel, and respective widthwise edges of respective said first air-core inductor and said second air-core inductor are co-linear.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ikriannikov to use the inductors of Lin to decrease package size (¶2).  
Claim(s) 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikriannikov (US 8,716,991) in view of Lin (US 2018/0190628).
As to claim 6, Ikrannikov teaches An n-phase buck power supply converter comprising: n/2 driver stages, each driver stage comprising a first driver circuit receiving a first pulsed signal used for driving an output load at a first phase of said n-phases, the first driver controlling switching of a first power transistor switching circuit coupled to a first air-core inductor for driving said output load at the first phase; a second driver circuit receiving a second pulsed signal used for driving the output load at a second phase of said n-phases, the second driver controlling switching of a second power transistor switching circuit coupled to a second air-core inductor for driving said output load at the second phase, the first and second phases being spaced 1800 
Ikriannikov does not disclose wherein each said coupled first air-core inductor and said second air-core inductor is a respective metal slab formed spaced apart in a semiconductor substrate, the metal slabs being coplanar having a same length, a same width and a same thickness, said metal slabs of said coupled first air-core and said second air-core inductors are in a same physical orientation such that respective lengthwise edges of respective said first air-core inductor and said second air-core inductor are aligned in parallel, and respective widthwise edges of respective said first air-core inductor and said second air-core inductor are co-linear, and the metal slab defining said first air-core inductor connecting the first power transistor switching circuit to said load, and the metal slab defining said second air-core inductor connecting the second power transistor switching circuit to said load.
Lin teaches wherein each said coupled first air-core inductor and said second air-core inductor is a respective metal slab formed spaced apart in a semiconductor substrate, the metal slabs being coplanar having a same length, a same width and a same thickness, said metal slabs of said coupled first air-core and said second air-core inductors are in a same physical orientation such that respective lengthwise edges of respective said first air-core inductor and said second air-core inductor are aligned in parallel, and respective widthwise edges of respective said first air-core inductor and said second air-core inductor are co-linear, and the metal slab defining said first air-core inductor connecting the first power transistor switching circuit to said load, and the metal slab defining said second air-core inductor connecting the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ikriannikov to use the inductor of Lin to decrease package size (¶2).  
As to claim 8, Ikriannikov discloses where the first air-core inductor includes a first mutual inductance polarity and the second air-core inductor includes a second mutual inductance polarity, the first and second mutual inductance polarity ensuring the respective net increase in inductance per air-core inductor volume of respective first and second air-core inductors when supplying current phased 1800 apart to said load through respective first and second air-core inductors (See Fig. 4, which is regarded as similar to applicant’s Fig. 5).
Claim(s) 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ikriannikov (US 8,716,991) in view of Lin (US 2018/0190628) and Melendey (US 2016/0268904).
As to claim 9, Ikriannikov does not disclose where the first power transistor switching circuit and the second power transistor switching circuit each includes a connection of a first transistor and a second transistor at a common first terminal, wherein a second terminal of said first transistor connects to a power supply conductor of a power grid and a second terminal of said second connected transistor connects to a ground conductor of the power grid, said metal slab defining said first air-core inductor connecting said common first terminal of the first power transistor switching circuit and said load, and said metal slab defining said second coupled air-core inductor connecting said common first terminal of the second power transistor switching circuit and said load.
Melendy discloses where the first power transistor switching circuit and the second power transistor switching circuit each includes a connection of a first transistor (412b) and a second transistor (414b) at a common first terminal (412/416 terminal), wherein a second terminal of said first transistor connects to a power supply conductor (436) of a power 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ikriannikov to use the teachings of Melendy  to dynamically change phases (¶43) 
As to claim 11 , Ikriannikov discloses where the first air-core inductor and second air-core inductor are spaced apart a distance from either one or more of said power grid supply conductor or said power grid ground conductor (they are spaced apart by a transistor) to prevent any magnetic coupling between either said power grid power supply conductor and ground conductor and said coupled first air-core inductor and second air-core inductor.
Claim(s)10 is rejected under 35 U.S.C. 103 as being unpatentable over Ikriannikov (US 8,716,991) in view of Lin (US 2018/0190628), Melendey (US 2016/0268904) and A. Ikriannikov (2011/0148560).
As to claim 10, Ikriannikov does not disclose where the first air-core inductor and second air-core inductor are spaced apart a distance from either one or more of said power grid supply conductor or said power grid ground conductorto prevent any magnetic coupling between either said power grid power supply conductor and ground conductor and said coupled first air-core inductor and second air-core inductor.
A. Ikriannikov discloses where the first air-core inductor and second air-core inductor are spaced apart a distance from either one or more of said power grid supply conductor or said power grid ground conductor to prevent any magnetic coupling between either said power 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ikriannikov to use the inductive structure as disclosed in A. Ikriannikov to increase the number of points the magnetically coupled inductors can be connected (Ikriannikov 1J8).
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ikriannikov (US 8,716,991) in view of Lin (US 2018/0190628), Melendey (US 2016/0268904) and Su (US 2015/0062989)..
As to claim 12, Ikriannikov does not disclose further comprising: a magnetic shielding structure formed in said substrate for shielding the metal slabs defining the first and second air -core inductors from a magnetic coupling due to proximately located current carrying or signal carrying conductors or devices.
Su discloses further comprising: a magnetic shielding structure formed in said substrate for shielding the metal slabs defining the first and second air-core inductors from a magnetic coupling due to proximately located current carrying or signal carrying conductors or devices (Su, Fig 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ikriannikov to use shielding as disclosed in Su to prevent the inductors from generating voltages from stray signals.
Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ikriannikov (US 8,716,991) in view of Lin (US 2018/0190628) and A. Ikriannikov (US 2011/0148560).
As to claim 15, Ikriannikov does not disclose wherein each said n/2 driving stages are formed as circuits on a semiconductor substrate of an integrated circuit, wherein each said first and second air-core inductor are formed using back-end-of-line semiconductor manufacturing process.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Volterra to use the inductive structure as disclosed in Ikriannikov to increase the number of points the magnetically coupled inductors can be connected (Ikriannikov 1J8).
As to claim 16, Ikriannikov does not disclose wherein the paired metal slabs definin g first air-core and second air-core inductors are made from one a metal layer selected from a group of: a post fabrication metal layer or a substrate metal layer.
A. Ikriannikov discloses wherein the paired metal slabs defining first air-core and second air-core inductors are made from one a metal layer selected from a group of: a post fabrication metal layer or a substrate metal layer (the pads are substrated, the inductor is post fabricated and soldered on).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Volterra to use the inductive structure as disclosed in Ikriannikov to increase the number of points the magnetically coupled inductors can be connected (Ikriannikov 1J8).
Claim 17-18 is rejected under 35 U.S.C. 103 as being unpatentable over Ikriannikov (US 8,716,991) in view of Lin (US 2018/0190628) and Liu (US 2014/0210443).
As to claim 17, Ikriannikov does not disclose wherein a first phase of a first driver circuit driving the output load at each successive stage of said n/2 driving stages is spaced at a multiple of 360/n degrees apart; and a second phase of second driver circuit driving the output load at each successive stage of said n/2 driving stages is spaced at a multiple of 360/n degrees apart.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ikriannikov to use interleaved phases as disclosed in Liu decrease output ripple.
As to claim 18, Ikriannikov does not disclose wherein n= 4, said buck power supply converter comprising two driving stages, wherein: for a first stage: the first driver circuit drives said output load through said first air-core inductor at a first phase of 0 degrees phase when supplying said current and said second driver circuit drives said output load through said second air-core inductor at a second phase of 180 degrees when supplying said current; and for a second stage: the first driver circuitdrives said output load through said first air- core inductor at a first phase of 90 degrees phase when supplying said current and said second driver circuit drives said output load through said second air-core inductor at a second phase of 270 degrees when supplying said currentto said load.
Liu discloses wherein n= 4, said buck power supply converter comprising two driving stages, wherein: for a first stage: the first driver circuit drives said output load through said first air-core inductor at a first phase of 0 degrees phase when supplying said current and said second driver circuit drives said output load through said second air-core inductor at a second phase of 180 degrees when supplying said current; and for a second stage: the first driver circuit drives said output load through said first air- core inductor at a first phase of 90 degrees phase when supplying said current and said second driver circuit drives said output load through said second air-core inductor at a second phase of 270 degrees when supplying said current to said load (¶32).
.
Allowable Subject Matter
Claims 2-4, 13-14 would be allowable if a disclaimer is filed compliance with 37 CFR 1.321(c) or 1.321(d) and the claims are rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 2, the prior art fails to disclose: “wherein each said coupled first air-core inductor and said second air-core inductor comprises: a pair of metal slabs formed in a semiconductor substrate, a first metal slab of each pair overlying a second metal slab of said pair, the first and second metal slab of each pair having a length, a width and a thickness; and a plurality of conductive vias formed between and having first and second ends contacting said first metal slab and second metal slab of each pair, the conductive vias having a first edge contacting the first metal slab and a second edge contacting the second overlying metal slab.” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 13, the prior art fails to disclose: “wherein each said coupled first air-core inductor and said second air-core inductor comprises: a pair of metal slabs formed in a semiconductor substrate, a first metal slab of each pair overlying a second metal slab of said pair, the overlying first and second metal slab of each pair having a length, a width and a thickness; and a plurality of conductive vias formed between and having first and second ends contacting said first metal slab and second metal slab of each pair, the conductive vias having a first edge contacting the first metal slab and a second edge contacting the second overlying metal slab.” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/PETER M NOVAK/Primary Examiner, Art Unit 2839